 

Exhibit 10.2

 

 [image_001.jpg]

 

 

 

 

 

 

May 1, 2015

 

EnerJex Resources, Inc., et al.

4040 Broadway, Suite 508

San Antonio, Texas 78209

Attention: Robert G. Watson, Jr.

 

Re:Letter Agreement regarding Amended and Restated Credit Agreement dated as of
October 3, 2011, as amended by that certain First Amendment thereto dated as of
December 14, 2011, that certain Second Amendment thereto dated as of August 31,
2012, that certain Third Amendment thereto dated as of November 2, 2012, that
certain Fourth Amendment thereto dated as of January 24, 2013, that certain
Fifth Amendment thereto dated as of September 30, 2013, that certain Sixth
Amendment thereto dated as of November 19, 2013, that certain Seventh Amendment
thereto dated as of June 16, 2014, that certain Eighth Amendment dated August
13, 2014 and that certain Ninth Amendment dated April 29, 2015 (“Ninth
Amendment”) (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) by and among EnerJex Resources, Inc. and the
other Borrowers party hereto and to the Credit Agreement (“you” or together with
the other Borrowers, collectively, “Borrowers”), the lenders party to the Credit
Agreement from time to time (the “Lenders”) and Texas Capital Bank, N.A., as
administrative agent for itself and the other Lenders under the Credit Agreement
(in such capacity and together with its designated affiliates, “Texas Capital
Bank”, “we” “our” or “us”)

 

Dear Mr. Watson:

 

The purpose of this Letter Agreement is to set forth our mutual understanding as
to certain deposits that will be maintained with Texas Capital Bank.

 

Pursuant to Section IX.B. of the Ninth Amendment, Parent and the other Borrowers
are required to maintain with Texas Capital Bank certain proceeds derived from
any Potential Issuance, as such term is defined in the Ninth Amendment. Parent
and the other Borrowers have determined that an amount of up to $1,000,000 in
the aggregate of such proceeds from any Potential Issuance or any other such
issuances consummated prior to the date of this Letter Agreement must: (1)
remain unencumbered by any Liens under the Loan Documents through and including
November 1, 2015 and (2) request a waiver of the provisions under Section 7.06
of the Credit Agreement which prohibits Borrowers from making Restricted
Payments under certain circumstances, including during the existence of an Event
of Default, in each case, to allow Parent and/or the other Borrowers to declare
and pay dividends that become due and payable under the equity interests issued
under any Potential Issuance or any other such issuances consummated prior to
the date of this Letter Agreement.

 

 

 

 



EnerJex Resources, Inc., et al.

May 1, 2015

Page 2

 

Administrative Agent and the Banks hereby (1) agree that, notwithstanding
anything to the contrary in any Loan Document, proceeds of up to $1,000,000 in
the aggregate received by Parent and/or the other Borrowers from any Potential
Issuance or any other such issuances consummated prior to the date of this
Letter Agreement solely for the period following the date of this Letter
Agreement through, and including, November 1, 2015 shall not be subject to the
Liens under the Loan Documents or Liens arising from applicable law and (2)
waive the prohibition against making Restricted Payments under Section 7.06 of
the Credit Agreement, solely, in each case, to permit the Parent and/or the
other Borrowers to pay any dividends as Restricted Payments that become due and
payable to the holders of any equity interest issued pursuant to any Potential
Issuance or any other such issuances consummated prior to the date of this
Letter Agreement, as expressly provided in clause (1) above. The Loan Documents
are hereby deemed modified to give effect to the terms of this Letter Agreement.

 

The agreement and waiver set forth above in this Letter Agreement shall not be
considered an admission or agreement that any other modifications are
contemplated by the Administrative Agent or the Banks in any Loan Document or
establish any course of dealing among Administrative Agent, Banks and Borrower
with regard to future waivers, agreements or amendments. This Letter Agreement
should not be construed as an indication that Administrative Agent or Banks
would be willing to agree to any future modifications to any of the terms of the
Credit Agreement or other Loan Documents, or any waiver of any Events of Default
or Defaults that may exist or occur thereunder. Except as otherwise expressly
provided in this Letter Agreement, neither the Credit Agreement nor the Loan
Documents are amended or otherwise modified and such Loan Documents shall
continue in full force and effect.

 

Please acknowledge your agreement with the foregoing by executing in the space
below, and delivering to us, an executed counterpart of this Letter Agreement no
later than 5:00 p.m. Central time, on May 1, 2015 (which may be by facsimile or
electronic transmission).

 

  

[Signature pages follow]

 

 

 

 



EnerJex Resources, Inc., et al.

May 1, 2015

Page 3

 

 





  Very truly yours,           TEXAS CAPITAL BANK, N.A.,     As Administrative
Agent                     By:       Name:       Title:                      
BANKS:             TEXAS CAPITAL BANK, N.A.                     By:       Name:
      Title:                       IBERIABANK                     By:      
Name:       Title:            



 

 



Agreed and Accepted:       ENERJEX RESOURCES, INC.               By:      
Robert G. Watson, Jr.     Chief Executive Officer               ENERJEX KANSAS,
INC.               By:       Robert G. Watson, Jr.     Chief Executive Officer  



 



 

 

 



EnerJex Resources, Inc., et al.

May 1, 2015

Page 4

 



 



WORKING INTEREST, LLC               By:       Robert G. Watson, Jr.     Chief
Executive Officer               BLACK SABLE ENERGY, LLC               By:      
Robert G. Watson, Jr.     Chief Executive Officer               BLACK RAVEN
ENERGY, INC.               By:       Robert G. Watson, Jr.     Chief Executive
Officer               – and –               ADENA, LLC               By:      
Robert G. Watson, Jr.     Chief Executive Officer  



 



 

 

 

 

 

